Citation Nr: 1028439	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides. 

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active military service from October 1961 to 
January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By that rating action, the RO denied service 
connection for diabetes mellitus, type 2, cardiovascular disorder 
and hypertension.  The Veteran appealed the RO's November 2004 
rating action to the Board. 

In February 2009, the Board remanded the claims to the RO for 
additional development.  The requested development has been 
accomplished and the case has returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran's military service aboard the USS TOPEKA did not 
include actual duty or visitation in the Republic of Vietnam 
(RVN); thus, he is not presumed to have been exposed to 
herbicides, to include Agent Orange.

2.  The preponderance of the probative, competent and credible 
evidence shows that the Veteran's diabetes mellitus, type 2, was 
not present in service or until many years thereafter and is not 
related to service or to an incident of service origin.

3.  The Veteran's statements that his diabetes mellitus, type 2, 
is the result of having been exposed to Agent Orange while 
serving in the RVN are not credible.

4.  The preponderance of the probative, competent and credible 
evidence shows that the Veteran's cardiovascular disorder and 
hypertension were not present in service or until many years 
thereafter and are not related to service or to an incident of 
service origin.

5.  The Veteran's statements that his current cardiovascular 
disorder and hypertension had their onset during military service 
and have continued since discharge are not credible.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  A cardiovascular disorder was not incurred in or aggravated 
in service, nor may it be presumed to have been so incurred or 
aggravated, and it is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.3.307, 3.309, 3.310 (2009).

3.  Hypertension was not incurred in or aggravated in service, 
nor may it be presumed to have been so incurred or aggravated, 
and it is not proximately due to, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  

In an August 2004 pre-adjudication letter, the RO specifically 
notified the Veteran of the substance of the VCAA, including the 
types of evidence necessary to establish the service connection 
claims on appeal, and the division of responsibility between the 
Veteran and VA for obtaining that evidence.  Consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter 
essentially satisfied the requirements of the VCAA by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim; (2) 
informing the Veteran about information and evidence VA would 
seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) also held that VCAA notice should be given before 
an initial agency of original jurisdiction (AOJ) decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The 
RO informed the Veteran of the VCAA elements in an August 2004 
pre-adjudication letter.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran has not been informed of the 
Dingess elements.  However, because his service connection claims 
are being denied in the decision below, no rating(s) or effective 
date(s) is being assigned, and he has suffered no prejudice from 
the deficiency with regard to these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist the Veteran, the Veteran's service 
treatment records VA and private post-service medical records, as 
well as statements of the Veteran and his representative have 
been obtained and associated with the claims file.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  A review of the record reveals that 
the Veteran has been requested by VA on numerous occasions to 
submit competent medical evidence to substantiate his service 
connection claims.  The Board finds that the evidence does not 
reveal any medical suggestion such as to warrant a VA medical 
examination(s).  There is no evidence of any diabetes mellitus or 
cardiovascular disorder, to include hypertension, for decades 
after the Veteran was discharged from military service; no 
evidence that the Veteran served in the RVN; and no competent 
evidence suggestive of a nexus between service and the claimed 
disorders.  In these circumstances, a medical opinion would be 
entirely speculative and is not necessary to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).

The third prong of 38 C.F.R. § 3.159(c)(4)(I) requires a VA 
examination to address the question of etiology as related to 
service, when the Veteran presents a claim for service connection 
and meets the threshold requirement that he sufficiently 
"indicate" that the claimed disability or symptoms may be 
associated with service. Locklear v. Nicholson, 20 Vet. App. 410 
(2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A 
medical examination was not obtained because there was no 
indication that such an examination would further the appellant's 
service connection claims.  The Board notes that there are 
several statements from the Veteran to the effect that his 
diabetes mellitus is the result of having been exposed to Agent 
Orange while serving on active duty in the RVN. 

While it is true that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, the Board has determined 
that the absence of any indication that the Veteran served on the 
land mass in the RVN or that his ship, USS TOPEKA had actual 
visitation to the RVN, and records of treatment for diabetes 
mellitus and cardiovascular disorder, to include hypertension for 
many years after service outweighs the lay contentions of these 
disabilities having their onset during military service and 
continuing thereafter.  Consequently, the Board finds that there 
is insufficient evidence to support a medical opinion 
establishing a causal link to service.  

The Veteran and his representative have not identified any 
additional evidence that must be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.

II. Laws and Regulations

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

Service Connection-general criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including diabetes 
mellitus and cardiovascular disorders (to include hypertension), 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

III. Legal Analysis
(i) Diabetes Mellitus

The Veteran asserts that his diabetes mellitus is related to 
exposure to Agent Orange while serving aboard the USS TOPEKA in 
the waters off the shores of the RVN. The Veteran maintains that 
in-service exposure should be conceded by VA because even though 
the Veteran did not go ashore to the landmass of the RVN, he was 
in close enough proximity to have been exposed to Agent Orange 
and because part of his assigned duties while off the coast of 
the RVN involved being in close proximity to pilots who flew over 
the landmass.

A Veteran who had active service in the RVN during the period 
beginning on January 9, 1962 and ending on May 7, 1975 will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the RVN. 
38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty or 
visitation in the RVN.

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the RVN during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).

According to the National Personnel Records Center (NPRC), the 
Veteran served in the waters off Vietnam's coast aboard the USS 
TOPEKA (CLG-8) from June 8, to July 11, 1964; August 8 to 
September 7, 1964; and from December 18, 1965 to January 7, 1966.  
The NPRC reported that a review of their records revealed no 
indication that the Veteran had set foot on the land mass of the 
RVN.  (See August 2004 NPRC response to VA's inquiry regarding 
the Veteran's service dates in the RVN).  The Veteran's DD Form 
214 shows that he served in the United States Navy and, 
consistent with his report, there is no evidence that he ever 
physically set foot in the RVN.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009); see also Haas v. Peake, 525 F.3d 1168, 
1195 (Fed.Cir.2008) (upholding a regulatory interpretation of 
"service in the Republic of Vietnam" to include "only service on 
land, or on an inland waterway").

Absent qualifying service in Vietnam, and absent corroborating 
evidence of exposure to herbicides off shore, the Board finds 
that there is no basis for presumptive service connection due to 
herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Accordingly, the presumption of herbicide 
exposure is warranted for service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the RVN (emphasis added).  38 C.F.R. § 
3.307(a)(6)(iii).

Post-service treatment records associated with the claims folder 
show that the Veteran has a current diagnosis of diabetes 
mellitus.  (See November 1994 and March 1998 treatment reports, 
prepared by W. A. E., M. D., containing a diagnosis of non-
insulin dependent diabetes mellitus and type 2 diabetes mellitus, 
respectively).  The record, however, does not show that the 
Veteran's service involved duty or visitation in the RVN.  See 38 
C.F.R. § 3.307(a)(6)(iii); Haas.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence clearly shows that the Veteran currently has type II 
diabetes mellitus. However,  the Board finds that the 
preponderance of the competent, probative and credible evidence 
of record does not show that diabetes mellitus, type 2, was 
incurred or aggravated during service.  

Service treatment records contain no complaints, diagnoses, or 
treatment for diabetes mellitus.  An un-dated service discharge 
examination report reflects that the Veteran's endocrine system 
was evaluated as "normal."  The earliest diagnosis of diabetes 
mellitus, type 2, was in 1994, several decades after the Veteran 
was discharged from military service in 1966.  (See November 1994 
and March 1998 treatment reports, prepared by W. A. E., M. D., 
containing a diagnosis of non-insulin dependent diabetes mellitus 
and type 2 diabetes mellitus, respectively).  Thus, diabetes 
mellitus did not manifest within one year of the Veteran's 
separation from service and service connection on a  presumptive 
basis is not warranted. Finally, no physician, private or VA, has 
attributed the Veteran's currently diagnosed diabetes mellitus, 
type 2, to an incident of service origin, to include exposure to 
Agent Orange.  Therefore, the Board finds that service connection 
for diabetes mellitus is not warranted on a direct basis.

Although the Veteran has a current diagnosis of type II diabetes 
mellitus, there is no competent evidence showing that the 
disability was incurred in service; there is no confirmed service 
in the RVN or confirmed exposure to an herbicide agent to warrant 
a presumption of service connection; and no nexus has been 
established between the Veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against a finding that the 
Veteran has diabetes mellitus, type 2, that is etiologically 
related to his period of military service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.

(ii) Cardiovascular Disorder/Hypertension

The Veteran contends that he currently has a cardiovascular 
disorder and hypertension, which are primarily a result of his 
diagnosed diabetes mellitus, type 2.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

For VA purposes, hypertension means that the diastolic pressure 
is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is predominantly 
160 or greater with a diastolic pressure of less than 90.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2009).  Hypertension must 
be confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a cardiovascular disorder and hypertension is not 
warranted.  The medical evidence establishes that the Veteran has 
been diagnosed with a cardiovascular disorder and  hypertension.  
(See April 2008 VA treatment record, containing diagnoses of 
coronary atherosclerosis and hypertension).  However, there is no 
probative medical evidence or opinion suggesting a relationship 
between these disorders and the Veteran's period of active 
military service, and neither the Veteran nor his former 
representative contend otherwise.  In short, there is no 
competent medical evidence to support the claims for service 
connection for cardiovascular disorder and hypertension disorder 
on a direct basis.

Additionally, the Board notes that there is no evidence that any 
cardiovascular disorder, to include hypertension manifested 
itself to a compensable degree within one year of the Veteran's 
separation from military service.  Service treatment records do 
not show complaints of or treatment for any cardiovascular 
pathology. An un-dated service discharge examination report 
reflects that the Veteran's blood pressure was 136/90.  The 
Veteran's heart was evaluated as "normal."  As noted above, for 
VA purposes, hypertension must be confirmed by reading taken two 
or more times on three different days.  Id.  There is no medical 
evidence of hypertension as defined by VA regulations during 
service or within the initial post-service year.  Thus, service 
connection is not warranted for a cardiovascular disorder and 
hypertension on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran is claiming that he has a 
cardiovascular disorder and hypertension that are proximately due 
to his diagnosed diabetes mellitus type II, the Board finds that 
the evidence of record does not support secondary service 
connection for such disabilities.  As noted above, the Veteran's 
diabetes mellitus is not service connected.  Thus, entitlement to 
service connection on a secondary basis is precluded as a matter 
of law.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.

IV. Conclusion

As noted above, the Board is required to apply relevant caselaw, 
statutes and regulations.  The relevant law in this appeal hold 
that the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((Holding 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional)) see also Buchanan v. Nicholson, 451 F. 3d. 
1331 (Fed. Cir. 2006) (Holding that VA cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

However, apart from the fact that the Veteran did not serve 
within the landmass of Vietnam and a presumption of exposure to 
herbicides is not appropriate by law, there is no competent 
evidence indicating that the Veteran was exposed to herbicides in 
the manner he has alleged, and which would trigger consideration 
of a claim for direct service connection.  

The evidence clearly shows that the Veteran served in the waters 
off Vietnam's coast aboard the USS TOPEKA (CLG-8).  The NPRC 
reported that a review of its records revealed no indication that 
the Veteran had set foot on the land mass of the RVN.  (See 
August 2004 NPRC response to VA's inquiry regarding the Veteran's 
service dates in the RVN.  Given this evidence, the Veteran is 
not competent to report that he was exposed to herbicides, merely 
because his vessel was in close proximity to the shore line of 
the RVN, or from pilots whose uniforms were allegedly 
contaminated.

In addition, the Veteran was not clinically diagnosed or 
complained of any diabetes mellitus and cardiovascular disorder, 
aside from a single isolated elevated blood pressure reading 
during service, until several decades after he was separated from 
active military service in 1966.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, to include as due to 
exposure to herbicides, is denied. 

Service connection for a cardiovascular disability, to include as 
secondary to diabetes mellitus, is denied. 

Service connection for hypertension, to include as secondary to 
diabetes mellitus, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


